Petition for Writ of Mandamus Dismissed, and Memorandum Opinion filed
December 23, 2008







 
Petition
for Writ of Mandamus Dismissed, and Memorandum Opinion filed December 23, 2008.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01034-CV
____________
 
IN RE HERIBERTO SEDENO-SUAREZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
This
mandamus proceeding, which was filed on November 10, 2008, arises from a trial
court sanctions order signed October 31, 2008.  On December 15, 2008, relator
filed an unopposed motion to dismiss his petition for writ of mandamus.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the mandamus petition is ordered dismissed.
PER CURIAM
Petition for Writ of Mandamus
Dismissed, and Memorandum Opinion filed December 23, 2008.
Panel
consists of Chief Justice Hedges, and Justices Guzman and Brown.